B. E. SAEEOLÚ, J.,
(dissenting.) — I dissent from the judgment of the court for the following reasons The administrator applied to the probate court for an order to sell the lands of his intestate, because the same could not be equitably divided amongst the heirs. . One of the heirs •contested his application, by what may be called a special plea that three of the heirs-at-law of the decedent had received such a proportion of property by way of advancement as would preclude them from any further interest in the estate, and by the exclusion of these from the number of the distributees, the land could be equitably divided. A demurrer was sustained to this plea, because it did not deny that the persons to be excluded were heirs-at-law, and therefore the evidence respecting advancements to them was irrelevant. The evidence adduced by the administrator in support of his petition, disclosed that the land could be equitably divided among the remaining distributees, if the three who had received advancements were excluded from the distribution; otherwise, it could not be, The court excluded its own decrees ascertaining the fact, and valuation, of the advancements made to the three. Upon this state of pleading and proof, the court ordered the sale of the lands.
On the question, whether land can be equitably divided or not, what more pertinent inquiry can arise, than how many are to receive a share ? It is the very beginning and essence of the issue. It may be said that the ascertainment of the heirs-at-law of an intestate, is a discovery of the number of shares to be allotted. But how, if it be shown that some of them have already received their proportion ?
*160If the children of a decedent severally received in his life-time^more of his property than is left at his death for one unprovided for, shall the estate of that one, infant or adult, be sold on the application of the administrator, without or against his consent, because the others are heirs-at-law, though not entitled to distribution? Shall this be done merely because the court is incompetent to try the issue ?
The partition and distribution of property is essentially an equitable jurisdiction; and the probate court, in the exercise of its limited powers over the subject, may well be governed by the rules and practice of the chancery court. That court, in entertaining a bill for the partition of lands, was accustomed. to send questions of law to a law court for settlement, until the statute of 1858 (Revised Code, § 3466,) clothed it with authority to act independently. It never thought of ignoring a plea, for want of power to determine it, but rather of dismissing the bill for want of jurisdiction to try the cause.—Ormond v. Martin, 37 Ala. 598: Horton v. Sledge, 29 Ala. 498.
In Deloney v. Walker, (9 Por. 497,) Judge Ormond said ; “We can not suppose a case in which the lands of an adult can be sold by a decree of the chancellor to make partition, without his consent.” In McCain v. McCain, (12 Ala. 510,) the question is asked, “whether an order for the sale of land for distribution obtained by the administrator is compulsory, or may he not for good cause refuse to sell,” so lightly was the jurisdiction esteemed. In the same case it was held, that the probate court had no jurisdiction to order a sale of land which had been sold to the deceased in his life-time, but the purchase-money had since his death been paid by his administratrix, and the title taken in the name of the heirs, notwithstanding the petition alleged title in the decedent: By repeated decisions of this court, the jurisdiction of the probate court attaches on the reception of a proper petition. If the jurisdiction to inquire is divested by the result of that inquiry, in one case, as above, why may it not be so in another ? If in this case the contestant pleads want pf title or interest of sonae of the heirs *161in the lands, why disregard his plea ? If the court can not try the issue, why entertain the cause ?
I insist that the inquiry which the court is required to make does not involve or jeopard the title of the heirs who have received advancements more than that of those who have not. It is the action invoked that must be proven to be necessary, not the non-action. If the proof fails for any reason, the sale can not be ordered. If the sale be denied, the parties are left as they were ; but if it be made, the title o.. all is divested, not because justice and equality require it, but because the limited jurisdiction of the court is sufficient for wrong, but inadequate to prevent it.
In what condition does the affirmance of this decree leave the contestant and other heirs who may be opposed to the sale? Can the chancery court intervene? The chief-justice hesitates to say. This court says the decree was rightfully made. If so, the chancery court can not prevent its execution. The judgment of a court of competent jurisdiction can not be assailed except for fraud.
In my opinion, the plea of the contestant was a good one; the demurrer ought to have been overruled, the decrees ascertaining the advancements ought to have been admitted in evidence, and the order of sale ought to have been refused.